Exhibit 10.1
 
GENCORP INC.
AMENDED AND RESTATED
2009 EQUITY AND PERFORMANCE INCENTIVE PLAN


Restricted Stock Agreement - Time-Based






WHEREAS, _________________ (the “Grantee”) is an employee of GenCorp Inc. (the
“Company”) or a Subsidiary of the Company (a “Subsidiary”); and


WHEREAS, the grant of restricted stock has been duly authorized by a resolution
of the Organization & Compensation Committee (the “Committee”) of the Board of
Directors or, if applicable, by the Board of Directors of the Company, effective
as of ______, 20__.


NOW, THEREFORE, pursuant to the Company’s Amended and Restated 2009 Equity and
Performance Incentive Plan (the “Plan”), the Company hereby grants to the
Grantee, as of ____________ (the “Date of Grant”), ____________ (___) shares of
the Company’s common stock, par value $0.10 per share (the “Stock”), subject to
the terms and conditions of the Plan and pursuant to this Restricted Stock
Agreement (the “Agreement”).


1.           Issuance of Stock.  The Stock covered by this Agreement shall be
fully paid and nonassessable and shall be represented by book-entry in the
transfer agent’s GenCorp Inc. Restricted Unvested Shares Nominee Balance
Account, registered in the name of the Grantee.


2.           Restrictions on Transfer of Stock.  The Stock subject to this
Agreement may not be transferred, sold, pledged, exchanged, assigned or
otherwise encumbered or disposed of by the Grantee, except to the Company,
unless and until it has become vested and non-forfeitable in accordance with
Section 3 hereof; provided, however, that the Grantee’s interest in the Stock
covered by this Agreement may be transferred at any time by will or the laws of
descent and distribution.  Any purported transfer, encumbrance or other
disposition of the Stock covered by this Agreement that is in violation of this
Section will be null and void, and the other party to any such purported
transaction will not obtain any rights to or interest in the Stock covered by
this Agreement.  When and as permitted by the Plan, the Company may waive the
restrictions set forth in this Section with respect to all or any portion of the
Stock covered by this Agreement.


3.           Vesting of Stock.


(a)           Provided that the Grantee remains in continuous employment as an
employee of the Company or Subsidiary through such date, the Stock covered by
this Agreement will become vested and nonforfeitable on _________________.


(b)           For the purposes of this Agreement, the continuous employment of
the Grantee with the Company or a Subsidiary shall not be deemed to have been
interrupted, and the Grantee will not be deemed to have ceased to be an employee
of the Company or a Subsidiary, by reason of (A) the transfer of his employment
among the Company and its Subsidiaries or (B) an approved leave of absence.
 
 
1

--------------------------------------------------------------------------------

 




(c)           Notwithstanding the provisions of Subsection (a) of this Section,
all of the Stock covered by this Agreement will become immediately
nonforfeitable upon the occurrence of a change in control of the Company that
shall occur while the Grantee is an employee of the Company.  For the purposes
of this Agreement, the term “change in control” will have the meaning given such
term under the Plan as in effect on the Date of Grant.


4.           Forfeiture of Stock.


(a)           Any of the Stock covered by this Agreement that has not become
vested and nonforfeitable in accordance with Section 3 hereof shall be forfeited
unless the Committee determines to provide otherwise.  In the event of a
forfeiture, the Stock covered by this Agreement that has not become vested and
nonforfeitable in accordance with Section 3 hereof shall be cancelled.


(b)           Notwithstanding the provisions of Section 3 hereof, all of the
Stock covered by this Agreement shall be subject to cancellation, forfeiture or
recoupment upon the occurrence of any of the following events: (i) termination
of the Grantee’s employment for cause; (ii) the Grantee’s violation of material
Company or Subsidiary policies or breach of applicable noncompetition or
confidentiality covenants; and (iii) conduct by the Grantee that is detrimental
to the business or reputation of the Company or its Subsidiary.


5.           Dividend, Voting and Other Rights.  The Grantee will have all of
the rights of a shareholder with respect to the Stock covered by this Agreement
that has not been forfeited, including the right to vote such Stock and receive
any dividends that may be paid thereon.  Any additional Stock that the Grantee
may become entitled to receive pursuant to a share dividend or a merger or
reorganization in which the Company is the surviving Company or any other change
in the capital structure of the Company shall be subject to the same
restrictions as the Stock covered by this Agreement.


6.           Compliance with Law.  The Company will make reasonable efforts to
comply with all applicable federal and state securities laws; provided, however,
notwithstanding any other provision of this Agreement, the Company shall not be
obligated to issue any restricted or unrestricted Stock pursuant to this
Agreement if the issuance thereof would result in a violation of any such law.


7.           Adjustments.  The Committee may make adjustments, consistent with
Section 162(m) of the Internal Revenue Code of 1986 and the Section 409A Rules,
in the terms and conditions of, and the criteria included in, this Agreement, in
recognition of unusual or nonrecurring events (including, without limitation,
the events described in Section 4.4 of the Plan) affecting the Company or the
financial statements of the Company or of changes in applicable laws,
regulations, or accounting principles, whenever the Committee determines that
such adjustments are appropriate in order to prevent unintended dilution or
enlargement of the benefits or potential benefits intended to be made available
under the Plan. The determination of the Committee as to the foregoing
adjustments, if any, shall be conclusive and binding on the Grantee under the
Plan.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Withholding Taxes.


(a)           Upon the vesting of any portion of the Stock, the Grantee shall be
required to pay to the Company any applicable Federal, state, local or foreign
withholding tax due, if any, as a result of such vesting.  The Company’s
obligation to deliver the Stock shall be subject to such payment.  The Company
and its Subsidiaries shall, to the extent permitted by law, have the right to
deduct from any payment of any kind otherwise due to the Grantee the minimum
statutory amount to satisfy Federal, state, local or foreign withholding taxes
due with respect to such vesting.


(b)           Subject to (i) the Committee’s right to disapprove any such
election and require the Grantee to pay the required withholding tax, if any, in
cash, (ii) any Company policies, and (iii) applicable laws, the Grantee shall
have the right to elect to pay the minimum required withholding tax in shares of
Stock to be received upon vesting.  Any such election shall be irrevocable, made
in writing and signed by the Grantee.  Shares of Stock used to pay any required
withholding tax shall be valued at the same time and in the same manner that
vested shares of Stock are valued for purposes of determining the required
withholding taxes.


9.           Employment Rights.  The Plan and this Agreement will not confer
upon the Grantee any right with respect to the continuance of employment or
other service with the Company or any Subsidiary and shall not interfere in any
way with any right that the Company or any Subsidiary would otherwise have to
terminate any employment or other service of the Grantee at any time.


10.           Relation to Other Benefits.  Any economic or other benefit to the
Grantee under this Agreement shall not be taken into account in determining any
benefits to which the Grantee may be entitled under any profit-sharing,
retirement or other benefit or compensation plan maintained by the Company or a
Subsidiary.


11.           Notices.  Any notice necessary under this Agreement will be
addressed to the Company or the Committee at the principal executive office of
the Company and to the Grantee at the address appearing in the personnel records
of the Company for such Grantee, or to either party at such other address as
either party may designate in writing to the other.  Any such notice will be
deemed effective upon receipt thereof by the addressee.


12.           Agreement Subject to the Plan.  The Stock granted under this
Agreement and all of the terms and conditions hereof are subject to all of the
terms and conditions of the Plan.  In the event of any inconsistency between
this Agreement and the Plan, the terms of the Plan shall govern.


13.           Amendments.  The Committee may amend this Agreement.  Any
amendment to the Plan will be deemed to be an amendment to this Agreement to the
extent that the amendment is applicable hereto; provided, however, that no
amendment shall adversely affect the rights of the Grantee under this Agreement
without the Grantee’s consent, except as required under the tax laws.
 
 
3

--------------------------------------------------------------------------------

 
 
14.           Severability.  In the event that one or more of the provisions of
this Agreement is invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof will continue
to be valid and fully enforceable.


15.           Governing Law.  This Agreement will be construed and governed in
accordance with the laws of the State of Ohio without regard to its conflict of
laws principles.


16.           Certain Defined Terms.  In addition to the terms defined elsewhere
herein, when used in the Agreement, terms with initial capital letters have the
meaning given such term under the Plan, as in effect from time to time.




This Agreement is effective as of the ___ day of _________, 20__.



 
GENCORP INC.
             
By:
     
S. J. Seymour
   
President and Chief Executive Officer















The undersigned Grantee hereby acknowledges receipt of an executed original of
this Restricted Stock Agreement and accepts the right to receive the Stock
subject to the terms and conditions of the Plan and the terms and conditions
herein above set forth.



             
[Grantee Name]





 
4

--------------------------------------------------------------------------------

 
 